     Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 1 of 10




 1 Jen-Feng Lee, SBN 204328
   jflee@ltpacificlaw.com
 2 Kenneth K. Tanji, Jr., SBN 162273
   ktanji@ltpacificlaw.com
 3
   LT Pacific Law Group, LLP
 4 17800 Castleton Street, #560
   City of Industry, CA 91748
 5 T: 626-810-7200
   F: 626-810-7300
 6

 7 Robert E. Aycock (Admitted pro hac vice)
   robert@kimballanderson.com
 8 William B. Chadwick (Admitted pro hac vice)
   will@kimballanderson.com
 9 KIMBALL ANDERSON
   649 E. South Temple, 2nd Floor
10 Salt Lake City, UT 84102

11 T: 801-359-3333
   F: 801-326-4526
12
   Attorneys for Defendants
13 XIAMEN JXD ELECTRONIC COMMERCE CO. LTD.,
   XIAMEN SUNNYPET PRODUCTS CO. LTD., and
14 PETSFIT INC.

15

16                            UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION
19

20 YUNTEK INTERNATIONAL, INC.,                     Case No. 4:20-cv-07201-JSW
21              Plaintiff,                         DEFENDANT PETSFIT INC.’S ANSWER
                                                   AND COUNTERCLAIMS TO SECOND
22       v.                                        AMENDED COMPLAINT
23 XIAMEN JXD ELECTRONIC COMMERCE
   CO., LTD., XIAMEN SUNNYPET
24 PRODUCTS CO., LTD., and PETSFIT INC.,

25              Defendants.
26

27

28


              DEFENDANT PETSFIT’S ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
           Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 2 of 10




 1              Defendant PETSFIT INC. (“PETSFIT” or “Defendant”), hereby answers the Second

 2 Amended Complaint (“Complaint”) filed by Plaintiff YUNTEK INTERNATIONAL, INC.

 3 (“YUNTEK” or Plaintiff), and assert defenses and counterclaims, as stated herein. 1

 4                                              NATURE OF THE ACTION

 5              1.       Admit.

 6              2.       Admit that Plaintiff purports to state a claim under U.S. patent laws, 35 U.S.C. §§ 1

 7 et seq., but denies that the claim has any merit. Except as expressly admitted herein, Defendant

 8 denies every allegation contained therein.

 9                                                           PARTIES
10              3.       Defendant lacks sufficient knowledge or information to form a belief concerning the
11 truth of the factual allegations contained therein and on that basis deny such allegations.

12              4.       Admit.
13              5.       Admit.
14              6.       Admit to corporate information with correction on address at 1100 N. Hellman
15 Ave., not 1000 N. Hellman.

16                                          INTRADISTRICT ASSIGNMENT
17              7.       This paragraph states a legal conclusion and argument to which no response is
18 required.

19                                             JURISDICTION AND VENUE
20              8.       This paragraph states a legal conclusion and argument to which no response is
21 required. To the extent a response is required, Defendant admits that this Court has subject matter

22 jurisdiction over this matter under 28 U.S.C. §§ 1331 and 1338. Except as otherwise admitted herein,

23 Defendant denies every allegation contained therein.

24              9.       This paragraph states a legal conclusion and argument to which no response is
25 required. Except as otherwise admitted herein, Defendants deny every allegation contained therein.

26

27
     1
         Pursuant to the Court’s Order dated July 13, 2021, “[o]nly Petsfit Inc., and not Defendants shall be required or
28 permitted to answer or otherwise response to the Second Amended Complaint absent a further court order, and
     Defendants shall be deemed to have denied any new allegations in the Second Amended Complaint.” Dkt. No. 47.

                                                                   1
                      DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 3 of 10




 1          10.     This paragraph states a legal conclusion and argument to which no response is

 2 required. To the extent a response is required, Defendant provides warehouse/logistic services to

 3 Sunnypet and JXD defendants. Except as otherwise admitted herein, Defendant denies every

 4 allegation contained therein, including the allegations of infringement.

 5          11.     Defendant denies that it manufactures or sales the accused products. Defendant lacks

 6 sufficient knowledge or information to form a belief concerning the truth of the remaining factual

 7 allegations contained therein and on that basis denies all other allegations.

 8          12.      Defendant admits that it handles warehouse/logistical operations for Sunnypet and

 9 JXD. Defendant denies that it imports and sells and offers to sell the Accused Products in the United
10 States. Defendant lacks sufficient knowledge or information to form a belief concerning the truth of

11 the remaining factual allegations contained therein and on that basis denies all other allegations.

12                                     GENERAL ALLEGATIONS
13          13.     Defendant lacks sufficient knowledge or information to form a belief concerning the
14 truth of the factual allegations contained therein and on that basis denies such allegations.

15          14.     Defendant lacks sufficient knowledge or information to form a belief concerning the
16 truth of the factual allegations contained therein and on that basis denies such allegations.

17          15.     Deny.
18          16.     Defendant lacks sufficient knowledge or information to form a belief concerning the
19 truth of the factual allegations contained therein and on that basis denies such allegations.

20          17.     Defendant admits that it sells a product identified as Model #DCC1039B1C. Except
21 as otherwise admitted herein, Defendant denies every allegation contained therein, including the

22 allegations of infringement.

23          18.     Defendant admits that it sells a product identified as Model #DCC1047C. Except as
24 otherwise admitted herein, Defendant denies every allegation contained therein, including the

25 allegations of infringement.

26          19.     Defendant lacks sufficient knowledge or information to form a belief concerning the
27 truth of the factual allegations contained therein and on that basis denies such allegations. Defendant

28 denies all allegations of infringement.

                                                      2
                  DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
        Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 4 of 10




 1             20.     Defendant lacks sufficient knowledge or information to form a belief concerning the

 2 truth of the factual allegations contained therein and on that basis denies such allegations. Defendant

 3 denies all allegations of infringement.

 4                                                COUNT 1
                                  (Infringement of U.S. Patent No. 6,715,446)
 5
               21.     This paragraph does not include an allegation that requires a response.
 6
               22.     Defendant lacks sufficient knowledge or information to form a belief concerning the
 7
     truth of the factual allegations contained therein and on that basis denies such allegations. Deny.
 8
               23.     Deny.
 9
               24.     Deny.
10
               25.     Deny.
11
               26.     Deny.
12
               27.     Deny.
13
               28.     Deny.
14
               29.     Deny.
15
                                            PRAYER FOR RELIEF
16
               Defendant denies all that Plaintiff is entitled to any relief sought in the Complaint and
17
     requests that the Court deny any and all such relief to Plaintiff in its entirety with prejudice and that
18
     Plaintiff take nothing.
19
                                         AFFIRMATIVE DEFENSES
20
               Without conceding that any of the following necessarily must be pleaded as an affirmative
21
     defense, or that any of the following is not already at issue under the foregoing denials, and without
22
     prejudice to Defendant’s right to plead additional defenses as discovery into the facts of the matter
23
     warrant, Defendant hereby asserts the following affirmative defenses, undertaking the burden of
24
     proof only as to those defenses that are deemed by law to be affirmative defenses. Defendant
25
     reserves the right to allege and assert additional affirmative defenses, at law or in equity, that may
26
     exist now or may be available in the future, based on discovery and further investigation in this
27
     action.
28

                                                         3
                     DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 5 of 10




 1          1.      The Complaint fails to state a claim upon which relief may be granted.

 2          2.      Defendant does not willfully, intentionally, recklessly, knowingly, jointly, or

 3 otherwise infringe and have not infringe (either directly, contributorily, or by inducement) any valid

 4 and enforceable claim of the ’446 Patent either literally or under the doctrine of equivalents.

 5          3.      The claims of the ’446 Patent are invalid for failure to meet the requirements of one

 6 or more sections of 35 U.S.C. §§ 101, 102, 103, 112, 116, 119 and/or 120, and one or more sections

 7 of Title 37 of the Code of Federal Regulations.

 8          4.      The Complaint fails to state a claim that could support an award of enhanced damages

 9 under 35 U.S.C. § 284.
10          5.      Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of waiver,
11 implied waiver, acquiescence, equitable estoppel, promissory estoppel, unfair competition, unclean

12 hands, failure to comply with their duty of candor, and/or other equitable remedies.

13          6.      Plaintiff’s claims are barred, in whole or in part because some of all of the accused
14 activities/products are licensed, expressly or impliedly.

15          7.      Plaintiff’s claims are barred, in whole or in part, because of the doctrine of
16 prosecution history estoppel.

17          8.      Plaintiff’s claims are barred for failure to comply with the notice requirement under
18 35 U.S.C. § 287.

19          9.      Any claim for costs made by Plaintiff is precluded under 35 U.S.C. § 288.
20          10.     Plaintiff’s claims are barred, in whole or in part, due to intervening rights and/or prior
21 commercial use.

22          11.     Plaintiff’s claim for attorney’s fees is barred.
23

24          Defendant reserves the right to assert additional affirmative defenses as the case progresses
25 and more discovery is completed.

26

27

28

                                                        4
                  DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 6 of 10




 1                                 DEFENDANT’S COUNTERCLAIMS

 2                                                 FACTS

 3           1.      Defendant and Counterclaim-Plaintiff Petsfit is a corporation organized and existing

 4 under the laws of the State of Delaware.

 5           2.      On information and belief, Plaintiff and Counterclaim-Defendant Yuntek

 6 International, Inc. (“Yuntek”) is a California corporation with a principal place of business at 2416

 7 Tripaldi Way, Hayward, CA 94545.

 8           3.      On information and belief and based upon records at the United States Patent and

 9 Trademark Office, Yuntek is the owner of U.S. Patent No. 6,715,446 (“’446 Patent”).
10           4.      There is an actual controversy between Yuntek, on the one hand, and Petsfit, JXD
11 and Sunnypet (collectively, “Counterclaimants”) on the other regarding non-infringement and

12 invalidity of the ’446 Patent because Yuntek has asserted that Counterclaimants infringe the ’446

13 Patent.

14           5.      6.     Defendant brings these counterclaims under the patent laws of the United
15 States 35 U.S.C. § 1, et seq., and for a declaratory judgment pursuant to 28 U.S.C. § 2201 and 2202.

16           6.      This Court has jurisdiction over Yuntek because, inter alia, Yuntek admits it is a
17 California corporation with its principal place of business at 2416 Tripaldi Way, Hayward,

18 California, and because Yuntek has submitted itself to the jurisdiction of this Court by filing the

19 Complaint.

20           7.      This Court has jurisdiction over the subject matter of these counterclaims under at
21 least 28 U.S.C. §§ 1331, 1332, 1338, and/or 1367.

22           8.      Subject to and without waiving any motions related to venue, venue for these
23 Counterclaims is proper in this Court because these Counterclaims are closely related to the claims

24 set forth in the Complaint.

25     COUNTERCLAIM ONE: DECLARATORY JUDGMENT OF NON-INFRINGEMENT

26           9.      Defendant repeats and incorporates the allegations contained in the preceding

27 paragraphs as if fully set forth herein.

28           10.     An actual, continuing, and justiciable controversy exists between Yuntek and

                                                      5
                   DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 7 of 10




 1 Counterclaimant as to Counterclaimant’s non-infringement of the ’446 Patent as evidenced by

 2 Yuntek’s Complaint alleging infringement and Counterclaimants’ Answer denying the allegations

 3 and asserting that it has not infringed, contributed to the infringement of, nor induced the

 4 infringement of any valid and enforceable claim of the ’446 Patent.

 5          11.     Absent a declaration of non-infringement, Yuntek will continue to wrongfully assert

 6 the ’446 Patent against Counterclaimants and continue to cause injury and damage to

 7 Counterclaimants.

 8          12.     Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

 9 Counterclaimants request a judicial determination and declaration that they do not and have not
10 infringed, contributed to the infringement or, or induced infringement of any valid and enforceable

11 claim of the ’446 Patent, either directly or indirectly, literally or under the doctrine of equivalents,

12 or in any other matter.

13          COUNTERCLAIM TWO: DECLARATORY JUDGMENT OF INVALIDITY

14          13.     Defendant repeats and incorporates the allegations contained in the preceding

15 paragraphs as if fully set forth herein.

16          14.     An actual, continuing, and justiciable controversy exists between Yuntek and

17 Counterclaimant as to the validity of the claims of the ’446 Patent as evidenced by Yuntek’s

18 Complaint alleging infringement and Counterclaimant’s Answer denying the allegations and

19 alleging invalidity.

20          15.     Absent a declaration of invalidity of the claims of the ’446 Patent, Yuntek will

21 continue to wrongfully assert the ’446 Patent against Counterclaimants and continue to cause injury

22 and damage to Counterclaimants.

23          16.     Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

24 Counterclaimants request a judicial determination and declaration that the claims of the ’446 Patent

25 are invalid for failure to comply with one or more of the statutory requirements for patentability set

26 forth in Title 35, United States Code, including at least Sections 101, 102, 103, 112, 116, 119, and/or

27 120 and/or one or more sections of Title 37, Code of Federal Regulations.

28          17.     The claims of the ’446 Patent including, but not limited to claims 6, 7, 31-38, 40-51,

                                                       6
                  DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 8 of 10




 1 53-61, and 64-65, were known or used by others in this country, or patented or described in a printed

 2 publication in this or a foreign country before the invention by the applicant for the ’446 Patent,

 3 including but not limited to, U.S. Patent Nos. 5,941,195, 6,216,637, and 6,155,206.

 4           18.     All features disclosed in the ’446 Patent were known in the pet-carrier and related

 5 industries before the priority date of the ’446 Patent, including but not limited to collapsible pet

 6 carriers with a main body, a front and back panel attached to the main body with zippers, an opening,

 7 a front shade made of mesh, handles attached to the top, mesh windows, an interior pad, and folding

 8 carriers in specific configurations.

 9           19.     The subject matter of the claims of the ’446 Patent including, but not limited to
10 claims 6, 7, 31-38, 40-51, 53-61, and 64-65, would have been obvious at the time the invention was

11 made to a person having ordinary skill in the art of that subject matter for reasons including, but not

12 limited to, the features taught in the claims were known in the industry (either independently or in

13 combination), the benefits of the features taught in the claims were known, and the methods for

14 combining the features were known and feasible.

15           20.     The specification of the ’446 Patent does not contain a written description of the
16 manner in full, clear, concise, and exact terms as to enable any person skilled in the art to make and

17 use the same in light of the claim scope proposed by Plaintiff with regard to at least its application

18 of the claim terms “above the front opening” and “top side.”

19           21.     The claims of the ’446 Patent including, but not limited to claims 6, 7, 31-38, 40-51,
20 53-61, and 64-65, cover subject matter not sufficiently described in the specification of that patent

21 in light of the claim scope proposed by Plaintiff with regard to at least the terms “above the front

22 opening” and “top side.”

23                                        PRAYER FOR RELIEF
24           WHEREFORE, Counterclaimant respectfully requests that the Court grant the following
25 relief:

26           a.      A declaration that Yuntek shall recover nothing from Counterclaimant;
27           b.      A declaration that Counterclaimant has not infringed, and is not infringing, either
28 directly or indirectly, literally or under the doctrine of equivalents, any valid and enforceable claim

                                                       7
                   DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 9 of 10




 1 of the ’446 Patent;

 2         c.     A declaration that the claims of the ’446 Patent are invalid;

 3         d.     An order enjoining Yuntek, its affiliates, and its and their respective officers, agents,

 4 servants, employees, attorneys, and representatives, and any successors and assigns thereof, from

 5 charging or asserting infringement of any claim of the ’446 Patent against Counterclaimants or

 6 anyone in privity with them;

 7         e.     An order that Counterclaimants are the prevailing parties and that this is an

 8 exceptional cased under 35 U.S.C. § 285;

 9         f.     An award to Counterclaimants of its reasonable attorney fees and costs; and
10         g.     Any other and further relief that this Court may deem just and appropriate.
11                                          JURY DEMAND

12         Counterclaimant demands a trial by jury on all issues raised in this action.

13 Dated: August 4, 2021                                 KIMBALL ANDERSON

14                                                       /s/ Robert E. Aycock
                                                         Robert E. Aycock
15                                                       William B. Chadwick

16                                                       LT PACIFIC LAW GROUP LLP
                                                         Jen-Feng Lee
17
                                                         Attorneys for Defendants
18                                                       Xiamen JXD Electronic Commerce Co. Ltd.;
                                                         Xiamen Sunnypet Products Co. Ltd.; and
19                                                       Petsfit Inc.

20

21

22

23

24

25

26

27

28

                                                     8
                DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
       Case 4:20-cv-07201-JSW Document 55 Filed 08/04/21 Page 10 of 10




 1

 2
                                      CERTIFICATE OF SERVICE
 3
             I hereby certify that on August 4, 2021 the preceding document was filed with the Clerk of
 4
     the Court using CM/ECF, which will send notification of the filing to all attorneys of record in this
 5
     case.
 6
                                                          /s/Robert E. Aycock
 7                                                         Robert E. Aycock
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      9
                 DEFENDANT PETSFITS ANSWER AND COUNTERCLAIMS TO SECOND AMENDED COMPLAINT
